        Case 2:20-cv-00028-BSM Document 18 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MARCUS DEANGELO JONES                                                        PLAINTIFF
REG #12520-045

V.                          CASE NO. 2:20-CV-00028-BSM

DEWAYNE HENDRIX                                                            DEFENDANT

                                         ORDER

       After de novo review of the record, including Marcus Jones’s objections, United

States Magistrate Judge J. Thomas Ray’s recommended disposition [Doc. No. 16] is adopted,

and Jones’s petition for writ of habeas corpus [Doc. No. 2] is dismissed with prejudice.

       IT IS SO ORDERED, this 28th day of July, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
